EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Johnny Ma on 7/14/22.

The application has been amended as follows: 

1. (Currently Amended)  A method of neural network processing, comprising:
receiving a picture that is output from a deblocking filter;
separating, by a processing circuitry, an input to a first input channel that is piecewise constant and includes a quantization parameter (QP) map for the picture received from other input channels of an input for a convolution operation, the picture being reconstructed based on QP values in the QP map;
generating, by the processing circuitry, a first intermediate output channel based on the other input channels of the input for the convolution operation; and
generating, by the processing circuitry, an output of the convolution operation based on a linear combination of the first intermediate output channel and theQP map,
wherein the generating the first intermediate output channel includes applying a reduced channel convolution operation on color components of the picture received from the other input channels with a kernel to generate the first intermediate output channel.  

2. (Please Cancel). 

3. (Original)  The method of claim 1, further comprising:
multiplying the first input channel with a weight value to generate a second intermediate output channel; and
adding the first intermediate output channel with the second intermediate output channel to generate the output of the convolution operation. 

4. (Please Cancel).  

5. (Please Cancel). 

6. (Please Cancel).  

7. (Currently Amended)  The method of claim [[4]] 1, further comprising:
applying a dense residual convolution neural network based in loop filter on the output of the convolution operation.    

8. (Currently Amended)  An apparatus for neural network processing, comprising processing circuitry configured to:
receive a picture that is output from a deblocking filter;
separate an input to a first input channel that is piecewise constant and includes a quantization parameter (QP) map for the picture received from other input channels of an input for a convolution operation, the picture being reconstructed based on QP values in the QP map;
generate a first intermediate output channel based on the other input channels of the input for the convolution operation; and
generate an output of the convolution operation based on a linear combination of the first intermediate output channel and the QP map, 
wherein the processing circuitry is further configured to apply a reduced channel convolution operation on the other input channels of the input with a kernel to generate the first intermediate output channel.  

9. (Please Cancel).

10. (Original)  The apparatus of claim 8, wherein the processing circuitry is further configured to:
multiply the first input channel with a weight value to generate a second intermediate output channel; and
add the first intermediate output channel with the second intermediate output channel to generate the output of the convolution operation. 

11. (Please Cancel).  

12. (Please Cancel). 

13. (Please Cancel).

14. (Currently Amended)  The apparatus of claim [[11]] 8, wherein the processing circuitry is further configured to:
apply a dense residual convolution neural network based in loop filter on the output of the convolution operation.    

15. A non-transitory computer-readable medium storing instructions which when executed by a computer cause the computer to perform:
receiving a picture that is output from a deblocking filter;
separating[[,]] an input to a first input channel that is piecewise constant and includes a quantization parameter (QP) map for the picture received from other input channels of an input for a convolution operation, the picture being reconstructed based on QP values in the QP map;
generating a first intermediate output channel based on the other input channels of the input for the convolution operation; and
generating[[,]] linear combination of the first intermediate output channel and the QP map,
wherein the generating the first intermediate output channel includes applying a reduced channel convolution operation on color components of the picture received from the other input channels with a kernel to generate the first intermediate output channel.  

16. (Please Cancel).

17. (Original)  The non-transitory computer-readable medium of claim 15, wherein the instructions cause the computer to further perform:
multiplying the first input channel with a weight value to generate a second intermediate output channel; and
adding the first intermediate output channel with the second intermediate output channel to generate the output of the convolution operation. 

18. (Please Cancel).  

19. (Please Cancel). 

20. (Please Cancel).

21. (New)  The non-transitory computer-readable medium of claim 15, wherein the instructions cause the computer to further perform:
applying a dense residual convolution neural network based in loop filter on the output of the convolution operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419